DETAILED ACTION
Claims 1-8 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAMOTO (JP 2009039755 as evidenced by the machine translation) in view of ARAI (U.S. Patent Application Publication 2013/0059428) and EATON et al (U.S. Patent Application Publication 2015/0200119).
With regards to claim 1, Sakamoto discloses an object cutting method comprising: a first step of preparing an object (11) to be process including a single crystal silicon substrate and a functional device layer (15) provided on a first main surface (Figure 11a); a second step of, after the first step, irradiating the object with a laser light (L) to form at least one row of modified regions (13) in the single crystal silicon substrate (11) along each of a plurality of lines to cut and to form a fracture in the object so as to extend between the at least one row of modified regions and a second main surface of the object along each of the plurality of lines to cut (Figure 11B) (Paragraphs [0037]-[0039]); and a third step of, after the second step, performing dry 26) to the second main surface, in the object along each of the plurality of lines to cut (Figures 12a-b, Paragraph [0040]).
Sakamoto does not explicitly disclose wherein, the third step in a state in which an etching protection layer having a gas passing region formed along each of the plurality of lines to cut, is formed on the second main surface, the dry etching is performed from the second main surface is by using a xenon difluoride gas.
Ari discloses an object cutting method (wafer diving method) comprising depositing an etching protection layer (m2) having a gas passing region formed along each of the plurality of lines (G2) to cut is formed on the second surface of the substrate and the dry etching is performed from the second surface by using a dry etching process on portion modified by a laser process (Paragraphs [0041][-[0050] Figures 9A-9D). Eaton discloses a silicon etch process may be performed using a fluorine based gas such as SF6, XeF2 (Paragraph [0037]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07 Therefore Sakamoto as modified by Ari and Eaton renders obvious wherein, the third step in a state in which an etching protection layer having a gas passing region formed along each of the plurality of lines to cut, is formed on the second main surface, they dry etching is performed from the second main surface is by using a xenon difluoride gas.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sakamoto to include 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Sakamoto to include the xenon difluoride as rendered obvious by Eaton because the reference of Eaton discloses that both XeF2 and SF6 are both suitable for etching silicon type etch process at a relatively fast etch rate (Paragraph [0037]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the etching gas as rendered obvious by Eaton. MPEP 2143D
With regards to claim 2, the modified teachings of Sakamoto renders obvious wherein, in the first step, the object in which the etching protection layer is made of silicon dioxide is formed on the second main surface is prepared (Arai Paragraph [0042]) and in the second step, the fractur is formed to extend between the at least one row of the modified regions and a surface of the etching protection layer (Sakamoto Figure 12 Paragraphs [0040], Arai Paragraphs [0042]-[0050]).
With regards to claim 3, the modified teaching of Sakamoto renders obvious wherein, in the third step, the dry etching is performed form the second main surface 
With regards to claim 4, the modified teachings of Sakamoto renders obvious wherein, in the third step, the dry etching performed form the second main surface wherein the surface and the modified layer are etched so that the top layer is etched (Sakamoto Figure 12b Paragraph [0040]) rendering obvious wherein, in the third step, the dry etching is performed form the second main surface side so that that the etching protection layer is removed.
With regards to claim 5, the modified teachings of Sakamoto renders obvious wherein, in the second step, the at least one row of modified regions (13) is formed along each of the plurality of lines to be cut by forming a plurality of rows of modified regions arranged in a thickness direction of the object, and the fracture is formed to extended between modified regions adjacent to each other amount the plurality pf rows of modified regions (Sakamoto Paragraphs [0038]-[0040] Figures 11-12 discloses forming a plurality of molten regions 13 using laser L which will form cut lines 26 and extend through the first and second side).
With regards to claim 7, the modified teachings of Sakamoto renders a fourth step of, after the third step, cutting the object into a plurality of semiconductor chips (25) along each of the plurality of lines (26) to cut by sticking an extension film (23) to the second main surface side (21) and extending the extension film (Sakamoto Paragraphs [0041]-[0042], Figure 13 a-b).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAMOTO (JP 2009039755 as evidenced by the machine translation) in view of ARAI (U.S. Patent Application Publication 2013/0059428) and EATON et al (U.S. Patent Application Publication 2015/0200119), as applied to claims 1-6 and 7, in further view of SAKAMOTO et al (U.S. Patent Application Publication 2011/0300691 hereinafter NAKAGAWA).
With regards to claim 6, the modified teachings of Sakamoto renders obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of Sakamoto does not explicitly disclose wherein in the second step, the at least one row of modified regions is formed along each of the plurality of lines to cut by forming a plurality of modified spots arranged along each of the plurality of lines to cut, and the fracture is formed to extend between the modified spots adjacent to each other among the plurality of modified spots.
Nakagawa discloses cutting method comprising, forming at least one wo of modified regions (7) in a single crystal silicon substrate (12) the at least one row of modified regions (7) is formed along each of the plurality of lines to cut by forming a plurality of modified spots (7a, 7b) arranged along each of the plurality of lines to cut, and the fracture is formed to extend between the modified spots adjacent to each other among the plurality of modified spots (Paragraphs [0079]-[0089], Figure 12 modified portion 7a, 7b are formed along the silicon surface 12 to form fractures 17a and 17b connected to their respective modified portions). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Sakamoto to include the first and 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KAZUNAO (JP 2012023085 as evidenced by the machine translation) in view of ARAI (U.S. Patent Application Publication 2013/0059428) and EATON et al (U.S. Patent Application Publication 2015/0200119).
With regards to claim 8, Kazunao renders obvious an object cutting method comprising: a first step of preparing an object to be process including a single crystal silicon substrate (W) and a functional device layer (D) provided on a first main surface (Figure 7); a step of performing dry etching on the object form the first main surface side to form a groove opening to the first main surface, in the object along a line to be cut and wherein in the dry etching step, in a state in which an etching protection layer (98) having a gas passing region formed along each of the plurality of lines to cut is formed on the first main surface, the dry etching is performed from the first main surface side by using a fluorine containing gas (Figures 7-9 Paragraphs [0011], [0018], [0048]-[0053], [0059] discloses providing substrate W with device layer D on the surface which is subsequently coated with protective film 98, etching protective layer 90 and further opening lines 102 to form the grooves with a plasma etching process using SF6 or CF4).
Kazunao does not explicitly disclose a second steps of, after the first step, irradiating the object with laser light to form at least one row of modified regions in the single crystal silicon substrate along each of a plurality of lines to cut and to form a fractur in the object so as to extend between the at least one row of modified regions and a first main surface of the object along each of the plurality of lines to cut and, the dry etching is performed from the second main surface is by using a xenon difluoride gas.
Ari discloses an object cutting method (wafer dividing method) comprising providing a substrate (W) with a  first surface (W2) and a second surface (W1) wherein a protective layer (M1); wherein protective layer (M1) is patterned to form grooves (G2) in the protective layer; irradiating the wafer with laser light to form at least one row of modified regions (R2) in the single crystal silicon substrate along each of the plurality of liens to cut to form a fracture in the object so as to extend between the at least one row of modified regions (R2) and a first main surface of the object (W2) and a third step, after the second step, performing a dry etching on the object form the first main surface side (W2) to form a groove opening from the first main surface, in the object along each of the plurality of lines to cut (Figures 9A-9D Paragraphs [0042]-[0050]). Eaton discloses a silicon etch process may be performed using a fluorine based gas such as SF6, XeF2 (Paragraph [0037]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Kazunao to include forming the modified region and dry etching from the first surface rendered obvious by Ari because the reference of Ari teaches that the etching mask allows for the formation of the desired division lines and prevention of the generation of particles etching ad prevention of the reduction of the trench of each of the device (Paragraphs [0042], [0055]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the modification and dry etching as rendered obvious by Ari. MPEP 2143D
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Kazunao to include the xenon difluoride as rendered obvious by Eaton because the reference of Eaton discloses that both XeF2 and SF6 are both suitable for etching silicon type etch process at a relatively fast etch rate (Paragraph [0037]) and one of ordinary skill in the art prior 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713